IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 114

                                                                April Term, A.D. 2015

                                                                   August 19, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-15-0005
v.

FRANK J. JONES, WSB No. 4-1050,

Respondent.


                          ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein July 27, 2015, by the Board of Professional Responsibility
for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary Code for the
Wyoming State Bar (stipulated discipline). Preliminarily, this Court agrees with the
Board’s conclusion that this matter should be governed by the Disciplinary Code for the
Wyoming State Bar, and not the newer Wyoming Rules of Disciplinary Procedure. See
Rule 26(f) of the Wyoming Rules of Disciplinary Procedure (“These rules shall become
effective July 1, 2015, and any discipline or disability investigation pending on that date
shall proceed under these rules. Any matter then pending with respect to which a formal
charge has been filed shall be concluded under the procedure existing prior to the
effective date of these rules.”). The Court, after a careful review of the Board of
Professional Responsibility’s Report and Recommendation and the file, finds that the
Report and Recommendation should be approved, confirmed, and adopted by the Court
(with one exception), and that Respondent, Frank J. Jones, should be publicly censured
for his conduct. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court, with one exception. With respect to Recommendation 3 on pages 18 and
19 of the Report and Recommendation, this Court adopts only the following:
“Respondent shall, before undertaking any new matters in the future, comply fully with
Rule 1.7. . . .” The Court does not adopt the remainder of that recommendation; and it is
further

[¶3] ADJUDGED AND ORDERED that Frank J. Jones is hereby publicly censured
for his conduct, which is described in the Report and Recommendation for Public
Censure. This public censure shall include issuance of a press release consistent with the
one set out in the Report and Recommendation for Public Censure; and it is further

[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Jones shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Jones shall pay the total amount of $550.00 to the
Wyoming State Bar on or before October 19, 2015; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent, Frank J. Jones.

[¶8]   DATED this 19th day of August, 2015.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice
                         BEFORE THE SUPREME COURT TH       _k JJH)    i...

                                                  STATE OF WYOMiNG
                                                        t LED
                             STATE OF WYOMING
                                                                      JUL 2 7 2015
                                                                             J.!\   r’r’r’.   —‘
                                                              ciAri          .i.i   o
In the matter of                        )
                                                                                                   i’



Frank J. Jones                          )                        hy J                     I
WSB No. 4-1050                          )     Docket No. WSB 2014-177
                                        )    n
      Respondent.                            jJ
                                        )             J   .




      REPORT AND RECOMMENDATION FOR PUBLIC CENSURE

      The Board of Professional Responsibility makes the following Report and

Recommendation, with its findings of fact and recommendation to the Supreme

Court of Wyoming:

                                FINDINGS OF FACT

      1.        Respondent is an attorney licensed to practice in Wyoming and

maintains a practice in Wheatland.

      2.    During 2007-2008, Respondent represented Guernsey, Wyoming

residents Roger A. Ganfield and Freda A Sudria in connection with a boundary

dispute they had with their neighbor to the north, David S. Cole.

      3.    Ganfield and Sudrla are retired University of Nebraska faculty

members. They reside on property they purchased for retirement in Guernsey,

Wyoming, located on the North Platte River that includes a residence and several

outbuildings.
       4.    The property Cole occupied was separated from the Ganfield/Sudria

property in part by an abandoned railroad right of way (berm with no tracks).

Outbuildings owned and used by Ganfield/Sudria were located on portions of the

abandoned railroad right of way. Cole had asserted adverse claims to that

abandoned railroad right of way.

       5.    In about May 2007, Ganfield and Sudria met with Respondent at his

office in Wheatland, Wyoming, seeking to engage a lawyer to represent them in

their boundary dispute with Cole. Ganfield and Sudrla described the situation to

Respondent. Respondent told Ganfield and Sudria that he was familiar with

David Cole, did not think Cole would want to incur the expense of a lawsuit, and

suggested that he would visit with Cole to see if the matter could be resolved

without a lawsuit. Ganfield and Sudria asked Respondent about fee arrangements,

but Respondent said he wanted to visit with Cole to see if the matter could be

resolved without litigation, before discussing fee arrangements.

      6.     Respondent had a substantial pre-existing relationship with Cole.

      7.     Ganfield and Sudria complain that Jones did not disclose to them that

David Cole was a client or former client. They complain that they were seeking to

hire a lawyer who could sue Cole because they believed they had already

exhausted efforts at negotiation, and that Respondent led them to believe he would

represent them against Cole in litigation if necessary. Due to the passage of time,


                                         2
Respondent does not recall the details of his initial meeting with Ganfield and

Sudria, however, he thinks it is likely he told them Cole or his business interests

had been a client of his, and, he does not believe that he would have led

Complainants to believe that Respondent could represent them in litigation

adversely against Cole.

        8.    Before he undertook to represent Ganfield and Sudrla, Respondent

did not communicate to them the full nature and extent of his relationship with

David Cole and his family and business interests.

        9.    Respondent did not fully explain to Ganfield and Sudrla the material

limitations to Respondent’s ability to fully represent Ganfield and Sudria arising

out of Respondent’s relationship with David Cole.

        10.   Respondent did not obtain from Ganfield and Sudrla any written

informed decision signed by them to Respondent’s representation notwithstanding

the conflict of interest arising from Respondent’s attorney-client relationship with

Cole.

        11.   After his initial meeting with Ganfield and Sudrla Respondent met

with Cole. Cole reportedly told Respondent that if Cole had an easement from the

Town of Guernsey for an access route, then Cole would be more willing to trade

disputed properties with Ganfield and Sudrla. Respondent searched records for an




                                         3
easement in Cole’s favor. He also communicated and met with Town

representatives in efforts to resolve the issues.

       12.    Respondent never discussed with Ganfield and Sudria any proposed

simultaneous representation of Cole by Respondent, nor did Respondent ever

propose to act as an intermediary in the negotiations between the adverse parties

under then-applicable Rule 2.2(a). Respondent did not obtain informed written

consent (decision) of Ganfield and Sudrla, in a writing signed by them, to his

simultaneous representation of Cole or to Respondent acting as an intermediary.

       13.   By a letter to Jones dated April 30, 2008, Ganfield and Sudria

terminated Respondent’s representation of them. They stated that they had seen no

evidence of progress in resolving their boundary dispute with Cole and had been

unable to communicate with Respondent after contacting his office many times in

the previous ten (10) months. Respondent denies that he did not respond to

Complainants’ telephone calls.

       14.   About six weeks later, Respondent wrote a letter dated June 11, 2008

addressed jointly to both Cole and Ganfield. In this letter Respondent described

the existing dispute and stated that an action would have to be filed by Ganfield

and Sudrla against Cole to quiet title in Ganfield. He stated that “In my

endeavors” to resolve the matter without litigation, “I have created a severe

conflict of interest for myself.   .   .   I cannot represent the parties in any of this


                                                  4
litigation as I have put myself in a position of being a “negotiator” rather than a

“litigator” in the issues.”

       15.    The Rules of Disciplinary Procedure became effective July 1, 2015

and apply to disciplinary investigations “pending” on that date. Rule 26(f),

Wyoming Rules of Disciplinary Procedure. However, the Disciplinary Code

remains applicable in cases where formal charges were filed before July 1, 2015.

       16.    Special Bar Counsel and Respondent reached agreement during April

2015 that Respondent would stipulate to public censure discipline. They

proceeded to negotiate language of the stipulated motion and supporting affidavit,

resulting in Respondent’s June 18, 2015 execution of the Affidavit of Factual

Basis and Agreement to Discipline, and the filing of their Stipulated Motion on

June 22, 2015. The parties contemplated that their motion would be considered by

the Board and the Wyoming Supreme Court under the procedures of Disciplinary

Code Section 2 1(c). See Paragraph 22 of Respondent’s Affidavit.

      17.    The Board concludes that Special Bar Counsel’s disciplinary

investigation in this matter was concluded on or before June 18, 2015, and was no

longer pending as of July 1, 2015. If the parties had not earlier arrived at

stipulated resolution, any formal charge necessary to this matter would have been

filed before July 1, 2015, and would have proceeded under the previous

Disciplinary Code. Therefore, in accordance with Rule 26(f) of the Rules of


                                          5
Disciplinary Procedure, and, the parties’ stipulation, the Board concludes that the

Parties’ Stipulated Motion is subject to Disciplinary Code Section 21 and that the

new Rules of Disciplinary Procedure do not apply.

       1$.    Complainants were timely served with copies of the stipulated

motion and Respondent’s affidavit. They were afforded the opportunity to submit,

and did submit, written comments. Complainants do not object to the stipulated

public censure resolution.

       19.    Respondent was served with as-filed copies of the Stipulated Motion,

Affidavit, and Special Bar Counsel’s Addendum to the Stipulated Motion.

Respondent agreed to submission of the matter to the Board on the papers filed.

Respondent did not ask to participate in the Board’s conference call to consider

the stipulated motion.

       20.    Under Rule 1 .7(a)(2), Wyoming Rules of Professional Conduct,

“Except as provided in paragraph (b), a lawyer shall not represent a client if the

representation involves a concurrent conflict of interest. A concurrent conflict of

interest exists if.   .   .   (2) there is a significant risk that the representation of one or

more clients will be materially limited by the lawyer’s responsibilities to another

client, a former client or a third person or by a personal interest of the lawyer.”

Under Rule 1.7(b), a lawyer may proceed to represent a client notwithstanding the

existence of a concurrent conflict of interest if four specified criteria are met,


                                                   6
including that the client “(4) gives informed consent, confirmed in a writing

signed by the client.”

        21.     Under Rule 1.4(a)(1), Wyoming Rules of Professional Conduct, “a

lawyer shall promptly inform the client of any decision or circumstance with

respect to which the client’s informed consent, as defined in 1.0(f), is required by

these rules.”

        22.     Before undertaking representation of Ganfield and Sudria in the

boundary dispute adverse to Cole, Respondent therefore had duties: (a) to

communicate to Ganfield and Sudrla as prospective clients a description of the

nature and extent of Respondent’s pre-existing relationships with Cole; (b) to

inform Ganfield and Sudrla fully regarding material limitations on his ability to

represent Ganfield and Sudrla arising from his relationship with Cole; and (c) to

obtain informed written consent from Ganfield and Sudrla in a writing signed by

them.

        23.     Rule 2.2 of the Wyoming Rules of Professional Conduct has since

been rescinded, however, under Rule 2.2 as it applied at the time, if Respondent

intended to represent the adverse parties in the boundary dispute simultaneously,

in the role of an intermediary, Respondent was required to first consult “separately

with each client concerning the implications of the common representation,” and




                                           7
to first obtain “each client’s informed decision to the common representation, in

writing signed by the client.”

       24.   Respondent violated Rules 1.4, 1.7 and 2.2 by: (a) failing to fully

inform Ganfield and $udrla regarding the facts associated with conflicts of interest

arising from his relationships with Cole and Weaver; (b) failing to fully advise

Ganfield and Sudria of the material limitations those conflicts of interest would

pose to Respondent’s representation of them; and (c) failing to obtain informed

written decisions in a writing or writings signed by Ganfield and $udrla to

Respondent’s conflicts of interest as to Cole, to Respondent’s simultaneous

representation of Cole, or, to Respondent’s undertaking to represent the adverse

parties in a role as intermediary.

      25.    The pleadings filed herein also show that Respondent’s son, and his

step-son-in-law each represented Cole (the adverse party to Ganfield and Sudria)

at different times. The Board concludes there exists an adequate factual basis for

the Board to also approve the parties’ stipulation that Respondent be ordered to

make reasonable inquiry in the future when screening new matters to identify and

clear potential conflicts associated with adverse representation of parties among

lawyers closely related by blood or marriage.

      26.    Pursuant to the parties’ stipulation, the further charges raised by

Complainants will be dismissed upon the Court’s approval of this Report and


                                          8
Recommendation, including their claims that: (a) Respondent violated Rule 1.3

by failing to act with reasonable diligence and promptness; (b) Respondent

violated Rule 1 .4(a)(3) by failing to keep his clients reasonably informed about

the status of the matter; (c) Respondent violated Rule 1 .4(a)(4) by failing to return

Complainants’ phone calls or promptly comply with their reasonable requests for

information; and (d) Respondent violated Rule 1.6 (safeguard of client

confidential infonTlation) and Rule 1.9(a) (duties to former clients) by appearing

on the disputed property in a 2013 site visit.

                         ABA SANCTION GUIDELINES

      27.    In determining an appropriate sanction, the Board is guided by the

American Bar Association’s “Standards for Imposing Lawyer Discipline”

(hereafter referred to as the “ABA Standards”) which state, “The purpose of

lawyer discipline proceedings is to protect the public and the administration of

justice from lawyers who have not discharged, will not discharge, or are unlikely

properly to discharge their professional duties to clients, the public, the legal

system, and the legal profession.”

      2$.    ABA Standard 3.0 lists four factors to be considered in imposing a

sanction after a finding of lawyer misconduct:

      (a) the duty violated;

      (b)the lawyer’s mental state;


                                           9
       (c) the potential or actual injury caused by the lawyer’s misconduct; and

      (d) the existence of aggravating or mitigating factors.

      29.    Respondent’s misconduct falls under the general category of ABA

Standards 4.0 “Violations of Duties Owed to Clients.” In describing the

theoretical framework of the Standards the ABA Committee states that “the

standards assume that the most important ethical duties are those obligations

which a lawyer owes to clients.” Accordingly, the ABA Standards generally call

for higher sanctions for violations of such duties.

      30.    Respondent’s misconduct also falls under two sub-categories of ABA

Standards 4.0. ABA Standards 4.3 (“Failure to Avoid Conflicts of Interest”)

applies most directly to all of the conduct at issue. Also potentially applicable to

Respondent’s conduct in failing to fully inform his clients is ABA Standards 4.6

(“Lack of Candor”). These standards state:

      4.3 Failure to Avoid Conflicts of Interest

             Absent aggravating or mitigating circumstances, upon
             application of the factors set out in Standard 3.0, the
             following sanctions are generally appropriate in cases
             involving conflicts of interest:

             4.31 Disbarment is generally appropriate when a lawyer,
             without the informed consent of client(s):

                   (a) engages in representation of a client knowing
             that the lawyer’s interests are adverse to the client’s with
             the intent to benefit the lawyer or another, and causes
             serious or potentially serious injury to the client; or

                                          10
            (b) simultaneously represents clients that the lawyer
       knows have adverse interests with the intent to benefit
       the lawyer or another, and causes serious or potentially
       serious injury to a client; or

            (c) represents a client in a matter substantially
       related to a matter in which the interests of a present or
       former client are materially adverse, and knowingly uses
       information relating to the representation of a client with
       the intent to benefit the lawyer or another, and causes
       serious or potentially serious injury to a client.

      4.32 Suspension is generally appropriate when a lawyer
      knows of a conflict of interest and does not fully disclose
      to a client the possible effect of that conflict, and causes
      injury or potential injury to a client.

      4.33 Reprimand [i.e., “public censure” under Section
      4(a)(iii) of Wyoming’s Disciplinary Code] is generally
      appropriate when a lawyer is negligent in determining
      whether the representation of a client may be materially
      affected by the lawyer’s own interests, or whether the
      representation will adversely affect another client, and
      causes injury or potential injury to a client.

      4.34 Admonition [i.e., “private reprimand” under Section
      4(b) of Wyoming’s Disciplinary Code] is generally
      appropriate when a lawyer engages in an isolated
      instance of negligence in determining whether the
      representation of a client may be materially affected by
      the lawyer’s own interests, or whether the representation
      will adversely affect another client, and causes little or no
      actual or potential injury to a client.

4.6 Lack of Candor

        Absent aggravating or mitigating circumstances, upon
application of the factors set out in Standard 3.0, the following
sanctions are generally appropriate in cases where the lawyer
engages in fraud, deceit, or misrepresentation directed toward a
client:

                                   11
             4.61 Disbarment is generally appropriate when a lawyer
             knowingly deceives a client with the intent to benefit the
             lawyer or another, and causes serious injury or potential
             serious injury to a client.

             4.62 Suspension is generally appropriate when a lawyer
             knowingly deceives a client, and causes injury or
             potential injury to a client.

             4.63 Reprimand [i.e., “public censure” under Section
             4(a)(iii) of Wyoming’s Disciplinary Code] is generally
             appropriate when a lawyer negligently fails to provide a
             client with accurate or complete information, and causes
             injury or potential injury to the client.

            4.64 Admonition [i.e., “private reprimand” under
            Section 4(b) of Wyoming’s Disciplinary Code] is
            generally appropriate when a lawyer engages in an
            isolated instance negligence in failing to provide a client
            with accurate or complete information, and causes little
            or no actual or potential injury to the client.

      31.   The preamble to the ABA Standards includes the following

discussion regarding mental state:

            The mental states used in this model are defined as
            follows. The most culpable mental state is that of intent,
            when the lawyer acts with the conscious objective or
            purpose to accomplish a particular result. The next most
            culpable mental state is that of knowledge, when the
            lawyer acts with conscious awareness of the nature or
            attendant circumstances of his or her conduct both
            without the conscious objective or purpose to accomplish
            a particular result. The least culpable mental state is
            negligence, when a lawyer fails to be aware of a
            substantial risk that circumstances exist or that a result
            will follow, which failure is a deviation of a care that a
            reasonable lawyer would exercise in the situation.



                                        12
       32.    Given that Respondent has acknowledged rules violations, the

appropriate sanction under the Guidelines therefore turns on whether Respondent

to have acted “knowingly” or “negligently” as so defined. Respondent

acknowledges that he acted negligently with respect to the rules violations to

which he has stipulated.

       33.    Under the ABA Standards, “injury” is defined as “harm to a client,

the public, the legal system, or the profession which results from a lawyer’s

misconduct. The level of injury can range from ‘serious’ injury to ‘little or no’

injury; a reference to ‘injury’ alone indicates any level of injury greater than ‘little

or no’ injury.” “Potential injury” is defined as “harm to a client, the public, the

legal system or the profession that is reasonably foreseeable at the time of the

lawyer’s misconduct, and which, but for some intervening factor or event, would

probably have resulted from the lawyer’s misconduct.”

      34.     Respondent concedes that Complainants were injured within the

meaning of the Standards, including by a delay and because of the burden to them

of changing counsel.

      35.     ABA Standard 9.0, entitled “Aggravation and Mitigation,” provides

as follows:




                                          13
9.1   Generally

       After misconduct has been established, aggravating and
mitigating circumstances may be considered in deciding what
sanction to impose.

9.2   Aggravation

      9.21 Definition. Aggravation or aggravating
      circumstances are any considerations or factors that may
      justify an increase in the degree of discipline to be
      imposed.

      9.22 factors which may be considered in aggravation.
      Aggravating factors include:

         (a) prior disciplinary offenses;

         (b) dishonest or selfish motive;

         (c) a pattern of misconduct;

         (d) multiple offenses;

         (e) bad faith obstruction of the disciplinary proceeding
         by intentionally failing to comply with rules or orders
         of the disciplinary agency;

         (f) submission of false evidence, false statements, or
         other deceptive practices during the disciplinary
         process;

         (g) refusal to acknowledge wrongful nature of
         conduct;

         (h) vulnerability of the victim;

         (1) substantial experience in the practice of law;

         (j) indifference in making restitution; and
        (k) illegal conduct, including that involving the use of
        controlled substances.

                                   14
9.3   Mitigation

      9.31 Definition. Mitigation or mitigating circumstances
      are any considerations or factors that may justify a
      reduction in the degree of discipline to be imposed.

      9.32 Factors which may be considered in mitigation.
      Mitigating factors include:

         (a) absence of a prior disciplinary record;

         (b) absence of a dishonest or selfish motive;

         (c) personal or emotional problems;

         (d) timely good faith effort to make restitution or to
      rectify consequences of misconduct;

         (e) full and free disclosure of disciplinary board or
      cooperative attitude toward proceedings;

         (f) inexperience in the practice of law;

         (g) character or reputation;
         (h) physical disability;

         (1) mental disability or chemical dependency
      including alcoholism or drug abuse when:

              (1) there is medical evidence that the respondent
      is affected by a chemical dependency or mental
      disability;

             (2) the chemical dependency or mental disability
      caused the misconduct;

              (3) the respondent’s recovery from the chemical
      dependency or mental disability is demonstrated by a
      meaningful and sustained period of successful
      rehabilitation; and

             (4) the recovery arrested the misconduct and
      recurrence of that misconduct is unlikely.
                                    15
                   (j) delay in disciplinary proceedings;

                   (k) imposition of other penalties or sanctions;

                   (1) remorse; and

                   (m) remoteness of prior offenses.

       9.4   Factors Which Are Neither Aggravating nor Mitigating

             The following factors should not be considered as either
             aggravating nor mitigating:

                   (a) forced or compelled restitution;

                (b) agreeing to the client’s demand for certain
             improper behavior or result;

                   (c) withdrawal of complaint against the lawyer;

                (d) resignation prior to completion of disciplinary
             proceedings;

                   (e) complainant’s recommendation as to sanction; and

                   (0 failure of injured client to complain.
      36.    The following mitigating factor is present: absence of a dishonest or

selfish motive.

      37.    There has been no delay in the conduct of these proceedings

sufficient to consider delay as additional mitigating factor.

      38.    The following aggravating factors are present: (1) vulnerability of

victim; (2) prior disciplinary offenses; and (3) substantial experience in the

practice of law.




                                            16
      39.    While Respondent took the position that his prior disciplinary history

should not be considered as either a mitigating or aggravating factor, the Board

disagrees. Respondent was originally admitted to the Wyoming State Bar in 1968.

He was disbarred in 1995, was later held in contempt of court for engaging in the

unauthorized practice of law while disbarred, and was reinstated to the practice of

law in 2004. Reinstatement ofJones, 82 P.3d 1239 (Wyo. 2004). Following his

2004 reinstatement, and prior to the date of this Formal Charge, Respondent has

been in good standing.

      40.    In the event this report and recommendation is approved by the Court

and an order of public censure is issued, Respondent has consented to the

following press release:

            By order dated               the Wyoming Supreme Court
            publicly censured Frank J. Jones. The censure arose from
            a complaint that was filed against Mr. Jones by former
            clients Roger Ganfield and Freda Sudrla who had
            engaged Jones to represent them in a boundary dispute
            with a neighbor. Upon investigation, it appeared that Mr.
            Jones had failed to fully inform his clients about Jones’
            longstanding relationship with the neighbor/adverse
            party, that Jones had failed to fully advise Ganfield about
            the material limitations his relationship with the neighbor
            might impose on Mr. Jones’ ability to represent Ganfield,
            and, that Jones had failed to obtain Ganfield’s fully
            informed to consent in a writing to those conflicts of
            interest. Then during work on the matter, Jones
            undertook work to advance interests of the
            neighbor/adverse party without the informed consent of
            Ganfield and Sudria.


                                        17
              Before the disciplinary investigation proceeded to any
              formal charge before the Board of Professional
             Responsibility, Mr. Jones agreed to stipulate to a public
             censure. A stipulated motion to that effect was approved
             by the Board of Professional Responsibility, after which
             a report and recommendation for such discipline was
             submitted by the Board to the Wyoming Supreme Court.
             The Court approved the report and recommendation and
             ordered the public censure on                 2015. Mr.
             Jones was ordered to fully inform future prospective
             clients of the facts associated with any client conflicts of
             interest, to fully advise the prospective clients of the
             limitations on his future representation associated with
             conflicts of interest and to obtain fully informed consent
             in writing signed by the clients. Mr. Jones was also
             ordered to pay an administrative fee of $500 and costs of
             $50 to the Wyoming State Bar.

                              RECOMMENDATION

      In consideration of the foregoing, the Board recommends:

       1.    That Respondent shall comply with all obligations of the Wyoming

Rules of Professional Conduct in the future; and

      2.     That Respondent shall complete the Conflicts of Interest section of

the Wyoming State Bar self-audit checklist, and, within thirty days of the Court’s

entry of an order of public censure, Respondent shall report in writing to Bar

Counsel, (a) his findings resulting from the self-audit of his conflict of interest

procedures, and (b) all steps he has taken to improve those procedures; and

      3.     Respondent shall, before undertaking any new matters in the future,

comply fully with Rule 1.7, including by making reasonable inquiry to determine


                                          1$
whether or not his son, son-in-law (or any other lawyer in the community who is a

family member by blood or marriage) is concurrently representing, or has

previously represented, an adverse party in the same or a substantially related

matter.

      4.    Respondent shall, before undertaking any new matters in the future,

comply fully with Rule 1.7, including by fully disclosing to any prospective client

the existence of any concurrent or previous attorney-client relationship between

Respondent and any party who is adverse to the prospective client in the proposed

matter.

      5.    Respondent be ordered to pay an administrative fee of $500 and $50

in costs to the Wyoming State Bar.

      DATED this   2)?    day of             ,2015.



                                             Gn1r E. Scoggin, C
                                             Board of Professional Responsibility
                                             Wyoming State Bar




                                        19